Citation Nr: 1714909	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the November 2009 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating effective March 6, 2009.  The February 2010 rating decision denied entitlement to service connection for diabetes mellitus, type II. 

In a November 2010 substantive appeal, the Veteran requested a hearing before the Board by videoconference at the RO.  In correspondence dated December 9, 2014, the RO notified the Veteran the he had been scheduled to attend such a hearing on January 7, 2015.  In a subsequent record of telephone contact dated on December 16, 2014, the Veteran made a timely request to reschedule his Board hearing for a date after March 2015 due to his out of state travel.  See 38 C.F.R. § 20.704(c) (2016).  Additionally, on February 5, 2015, the Veteran's representative submitted a motion requesting that the Veteran's request to reschedule his Board hearing be granted.  As the Veteran submitted a timely request to reschedule his Board hearing based on good cause, the Veteran's motion for a new hearing was granted.  Id.  

In February 2015, the Board remanded the case to the RO for further development and adjudicative action.

The Veteran's requested hearing in front of the Board was scheduled for March 2017.  The Veteran then wrote in a March 2017 statement that he had tried to contact his representative four times to discuss the scheduled hearing before the Board.  The Veteran also noted that he would not be present in the same state as the RO until May 2017.  The Veteran's representative submitted an informal hearing presentation in April 2017 stating that the Veteran's case was not ripe for review and should be remanded for the Veteran to be scheduled for a hearing.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran requested a hearing in his substantive appeal of November 2010.  The Veteran could not attend the hearing scheduled in January 2015 due to out of state travel.  The Veteran was scheduled for a new hearing in March 2017 and again noted that he would not be able to attend due to out of state travel.  He submitted a statement noting that he travels outside of Michigan between November and April.  His statement also noted that he had tried multiple times to contact his representative by phone about this issue without success.  His representative submitted a statement in April 2017 requesting the case be remanded for the Veteran to be afforded a hearing.  After review of the record, the Board thus finds that good cause has been shown to reschedule the Veteran's Board hearing.  38 C.F.R. § 20.704(c) (2016).  As videoconference and Travel Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

This is the second time the Veteran has been unable to attend a hearing due to out of state travel for months at a time.  It appears that the Veteran is absent for Michigan for the same months every year.  Thus, the RO should contact the Veteran to determine which months he is present in Michigan and, if possible, schedule the Veteran for a videoconference during these months.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine his address for the months that he is not present in Michigan.  

2.  If possible, schedule the Veteran for a videoconference hearing before the Board at the RO during the months that the Veteran is present in Michigan, as indicated by the Veteran.  Once the Board hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

